Citation Nr: 1115172	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  06-34 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back condition, to include lumbosacral strain with mild scoliosis.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2001 to August 2005, during the Persian Gulf War.  The Veteran's service personnel records indicate that he served in the Southwest Asia theater of operations, to include Iraq and Kuwait.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Waco, Texas, Regional Office (RO), which inter alia denied service connection for a back condition, to include lumbosacral strain with mild scoliosis.  The Veteran disagreed with such denial and subsequently perfected an appeal.   

The Veteran requested a hearing before a member of the Board sitting at the RO (Travel Board).  See November 2006 "Appeal to the Board of Veterans Appeals," VA Form 9.  The Veteran subsequently withdrew his hearing request.  See October 2007 "Statement in Support of Claim," VA Form 21-4138.  As such, the Board finds that the Veteran's hearing request is withdrawn. 

In July 2008 and October 2009, the Board remanded the service connection claim for a back condition, to include lumbosacral strain with mild scoliosis, to the AMC/RO for additional development, including obtaining any additional outstanding treatment records identified by the Veteran and providing a VA examination regarding the etiology of his back condition.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the July 2008 and October 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  The Veteran has been variously diagnosed with lumbosacral strain and mild scoliosis.

2.  Although the Veteran's service treatment records (STRs) show complaints of back pain, arthritis of the lumbar spine was not exhibited within the first post-service year, and there is no probative and positive evidence revealing a relationship between the Veteran's current back condition and his active service or any incident therein.  Further, there is no evidence that the Veteran's back condition increased in severity in-service.


CONCLUSION OF LAW

A back condition, to include lumbosacral strain with mild scoliosis, was not incurred in or aggravated by service, and arthritis of the lumbar spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by January 2006, October 2008, and December 2009 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claim; and of the Veteran's and VA's respective duties for obtaining evidence.  In a March 2006 letter and an October 2008 attachment to a notice letter, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  While the October 2008 and December 2009 letters were issued after the initial rating decision in July 2006, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the October 2008 and December 2009 notice letters were issued, the Veteran's claim was readjudicated in the March 2011 Supplemental Statement of the Case (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured.
 
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains the Veteran's STRs, post-service VA and private medical records, and statements submitted by or on behalf of the Veteran.  As noted, the Veteran requested a hearing before a member of the Board sitting at the RO (Travel Board).  See November 2006 "Appeal to the Board of Veterans Appeals," VA Form 9.  The Veteran subsequently withdrew his hearing request.  See October 2007 "Statement in Support of Claim," VA Form 21-4138.  As such, the Board finds that the Veteran's hearing request is withdrawn. 

Further, as noted, in July 2008 and October 2009 decision/remands, the Board remanded the claim to the AMC/RO for additional development, including  obtaining any additional outstanding treatment records identified by the Veteran and providing a VA examination regarding the etiology of his back condition.  In a December 2009 notice letter, the AMC/RO requested that the Veteran identify "all VA and non-VA health care providers that have treated [him] for the claimed condition since service" so that the AMC/RO can obtain such records.  In a March 2011 "Expedited Processing" Response Form, the Veteran responded that he had no additional evidence regarding his appeal.  Further, the Veteran was afforded an addendum to his November 2008 VA spine examination to include an opinion regarding the etiology of his back condition in March 2010.  The Veteran has not argued that the VA medical opinion is inadequate, and review of such opinion reveals no inadequacies or inconsistencies.  Further, the Board finds that the March 2010 VA opinion is adequate to decide the claim on the merits as the reviewer relied on review of all evidence of record including the Veteran's statements and contentions, STRs, and post-service medical records.   

Therefore, as the AOJ attempted to obtain outstanding treatment records and obtained a medical opinion regarding the etiology of the back condition, the Board finds that the AOJ substantially complied with the July 2008 and October 2009 remand orders and no further action is necessary in this regard.  See D'Aries, supra.

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the claimant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Service Connection Claim

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition, a claimant will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).   
  
A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a)-(b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306(b).

VA bears the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active duty may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 16 (2003); 38 C.F.R. § 3.304(b).  

Mere history provided by the claimant of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (Court) held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a United States Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

As noted, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  
Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran seeks service connection for a back condition, to include lumbosacral strain with mild scoliosis, which he maintains was a result of his active duty service.  In the alternative, he claims that if his back condition is deemed a preexisting disability, such disability was aggravated by his active duty service.    

On review of the record, the Board finds that service connection for a back condition, to include lumbosacral strain with mild scoliosis, is not warranted.  Initially, the Board notes that there is a current back disability, diagnosed as lumbosacral strain and mild scoliosis (see November 2008 VA Spine Examination Report), meeting the threshold requirement for a service connection claim.  

However, the preponderance of the evidence is against the service connection claim for a back condition, to include lumbosacral strain with mild scoliosis.  In this regard, the Veteran's STRs contain notation of complaints of back pain, which he attributed to wearing an armored vest in Iraq.  See February 2005 Post-Deployment Health Assessment; July 2005 Telephone Consultation; July 2005 Chronological Record of Medical Care; July 2005 Report of Medical Assessment.  There are no other STRs containing complaints, treatment, and/or diagnoses of any back condition.  
  
There is also no evidence of arthritis of the lumbar spine within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  In fact, post-service, the first indication of any complaints, treatment, or diagnoses of any back disability is reflected in an August 2005 Private Treatment Report from Texas A&M University containing complaints of back pain only.  There is no evidence of lumbar spine arthritis within the first post-service year.  

There is also no probative and positive medical nexus evidence revealing a relationship between the Veteran's current back disability and his service.  In fact, the record contains a negative nexus opinion, and the Veteran has offered no nexus opinion to the contrary.  In this regard, the Veteran underwent a compensation and pension (C&P) examination at the Temple VAMC on November 2008  regarding the extent and etiology of his back disability.  Upon physical examination and x-ray testing, the examiner assessed lumbosacral strain and mild scoliosis.  See November 2008 VA Spine Examination Report.  After noting the Veteran's medical history and reviewing the Veteran's claims folder, including his STRs, the examiner opined that "it is less likely than not that the Veteran's current back complaints are related to his military service."  The examiner also noted that the Veteran "does relate an episode when he had his back 'jarred' when he hit a pot hole in the military;" however, the examiner also noted that he "could find no progress notes in his service medical records indicating that he was seen by a professional health practitioner, evaluated and treated at that time."  See March 2010 Addendum to the November 2008 VA Spine Examination Report; November 2008 VA Spine Examination Report. 

With regard to the Veteran's argument that his back condition pre-existed service and was aggravated by service, the Board finds the Veteran competent to describe his symptomatology; however, the Board finds that the Veteran's statement of aggravation is not credible as such statement is not consistent with the evidence of record.  Review of the Veteran's claims folder is negative for any worsening of his back scoliosis in-service.  In this regard, the Veteran claims that worsening of his back scoliosis is evident because he complained of and sought treatment for back pain in-service.  See February 2008 "Statement in Support of Claim," VA Form 21-4138.  However, the Veteran's STRs and post-service medical records fail to reveal that the Veteran's complaints of back pain in-service amounts to a worsening of the Veteran's pre-existing back scoliosis disability.  

Further evidence weighing against the Veteran's claim includes a March 2010 Addendum to the November 2008 VA Spine Examination Report, which includes an opinion that the Veteran's back disorder "did not increase in disability during active service."  The examiner also noted that the Veteran's "scoliosis was clearly diagnosed prior to military service per physical [in] 2001."

The Board also finds that there is no evidence of continuity of symptomatology, specifically back pain, after the Veteran's discharge from service to warrant service connection under such theory.  See 38 C.F.R. § 3.303(b).   In this regard, as noted, review of the Veteran's post-service treatment records indicate that the first evidence of any complaints, treatment, or diagnoses of any back disability is reflected in an August 2005 Private Treatment Report from Texas A&M University containing complaints of back pain only.  Further, the Veteran has not argued that he suffered any problems with his back during the period of discharge from service until his first post-service treatment in August 2005.  Absent a finding of a relationship between the Veteran's back condition and his service or continuity of symptomatology related to service, there is no basis to grant service connection.
	
Additionally, the Board notes that the Veteran has contended on his own behalf that his back condition is related to his military service.  The Veteran is competent to report his symptomatology during service.  However, such statements are not credible because, as discussed above, significantly, the November 2008 VA Spine Examination Report and March 2010 Addendum includes a negative nexus opinion.  

Based on the foregoing, the Board concludes a back condition, to include lumbosacral strain with mild scoliosis, was not incurred in or aggravated by service.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for a back condition, to include lumbosacral strain with mild scoliosis, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


